Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9, 13-14, 15-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2022.
Applicant’s election without traverse of Group I, Species 1c (claims 1-2, 7-8, 10-12) in the reply filed on 11/8/2022 is acknowledged.

Upon further review, Examiner also considers claim 11 which recites an educator to pertain to non-elected Species 1a (Figure 9 embodiment).   Claim 11 has also been withdrawn.  Claims 1-2, 7-8, 10, & 12 will be examined on the merits.  

Examiner’s Comment
Examiner notes the following prior art which has already been cited in the IDS:
 Saenz (US 20160230592) teaches a foam generating device/assembly which is fed both gas and liquid via conduits (see Saenz’s Figures 1-2, 12a, 18a-18b, nozzle 30, nucleation chamber 60, housing 61, gas inlet 62, liquid inlet 63, foam outlet 64, gas tube 66).  Saenz does not teach this foam generating device as being “in situ”.  
Griffiths et al. (US 20160067750, “Griffiths”) teaches an in situ foam generating device, as well as mixing the contents with air near the parts to be cleaned so that cellular integrity of the foamed cleaner is maximized (see Griffith’s Figures 1-2, wand 20, aeration device 26.  [0025], [0034], [0038]).  Griffiths does not teach utilizing borescope access per se.  
Bewlay et al. (US 20160236799, “Bewlay”) teaches using a borescope port to feed a detergent delivery mechanism to allow cleaning of the turbine engine without removal of the engine from service and/or disassembly of the engine (see Bewlay’s Figure 6, internal cooling passageway 12, detergent delivery mechanism 60, detergent source 62, aperture 66.  [0048]-[0050]).

Claim Interpretation
Examiner notes the special definition(s) below:

in situ foam generating device – the foam generating device and the target cleaning area are both disposed internal to the turbine engine, such that the foam is generated within the turbine engine and delivered to the target within the turbine engine (see specification, [0027]).  In particular, Examiner emphasizes that the actual generation of foam by the in situ foam generating device must occur within the turbine engine itself and not beforehand in order to meet the special definition.  

Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 should introduce the turbine engine by listing it prior to the in situ foam generating device, and then rephrasing in line 2 to “disposed in the turbine engine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-8, 10, & 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the in situ foam generating device is coupled to an aerating gas hose passing through the port of the turbine engine and a water-based foaming liquid detergent hose passing through the port of the turbine engine”.  Examiner considers it ambiguous as to whether the aerating gas hose and water-based foaming liquid detergent hose are being positively recited due to the reliance on the functional language “coupled to”.  Examiner’s best guess interpretation is that Applicant is intending to claim the hoses.  In addition, Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 7-8, foam generating assembly 13, in situ foam generating device 15, detergent storage tank 17, aerating gas detergent storage tank 21, hose assembly 50.  specification, [0034], [0038]) and further notes that the hoses/hose assembly are distinct from the in situ foam generating device, although they collectively comprise the foam generating assembly.
Claim 1 recites “an inner fluid path and an outer fluid path at least partially surrounding the inner fluid path, wherein the inner fluid path is configured to receive one of a water-based foaming liquid detergent or an aerating gas from the water-based foaming liquid detergent hose or the aerating gas hose, respectively, and wherein the outer fluid path is configured to receive the other of the water-based foaming liquid detergent or the aerating gas from the water-based foaming liquid detergent hose or the aerating gas hose”.  Examiner considers there needs to be rephrasing (e.g. “one of a water-based foaming liquid detergent from the water-based foaming liquid detergent hose or an aerating gas from the aerating gas hose”).  While the claim language uses “respectively”, Examiner finds the claim language as written appears to be open to the possibility that water-based foaming liquid detergent can be supplied from the aerating gas hose, or aerating gas can be supplied from the water-based foaming liquid detergent hose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-8, 10 & 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10871082 in view of Saenz (US 20160230592).  Claim 2 of the patent appears to teach claim 1 except for the interface, which is taught by Saenz (see Saenz’s Figures 18a-18b, housing 61, gas tube 66, apertures 70.  [0113]-[0114]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718